Citation Nr: 0800207	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral inguinal hernia.

2.  Entitlement to an initial disability rating greater than 
20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1958 to March 1960, 
and from April 1960 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In July 2005, the Board remanded 
the claims for additional development.  


REMAND

With regard to the claim for an initial disability rating 
greater than 20 percent for Type II diabetes mellitus, the 
Board initially notes that although this issue was originally 
characterized to include hypertension, early diabetic 
peripheral neuropathy, and erectile dysfunction, these 
disabilities have been granted separate disability ratings, 
to include a grant of special monthly compensation for loss 
of use of a creative organ.  See April 2006 rating decision.  

In this case, the most recent supplemental statement of the 
case (SSOC) was issued in April 2006.  In July 2006, the 
veteran submitted additional evidence without a waiver of RO 
review, to include a VA operative report for a left inguinal 
hernia repair.  

With regard to his claim for a higher initial rating for 
diabetes, he submitted photographs of a head injury, and he 
asserted that he injured his head after he lost consciousness 
due to his diabetes and fell down some stairs at his home.  
Other evidence that he submitted in July 2006 includes VA 
progress notes, which show treatment for a head injury in 
October 2005, with follow-up treatment.   

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  In this case, a 
supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  

In these situations, the Board sometimes requests the 
veteran's representative to waive initial RO consideration of 
the new evidence to avoid delay in the adjudication of the 
veteran's case.  However, in a statement, dated in July 2006, 
the veteran's representative argued that the claims were not 
ready for Board review as a supplemental statement of the 
case had not been prepared.  The statement clearly indicates 
to the undersigned that the veteran's representative is not 
willing to waive RO consideration of the new evidence. 

Given the foregoing, on remand, the RO must review the new 
evidence and, if the claim remains denied, include such 
evidence in a supplemental statement of the case.  Id.  

In addition, with regard to the diabetes claim, the most 
recent examination report is a VA diabetes examination 
report, dated in October 2005.  This report does not clearly 
indicate whether the veteran's diabetes requires a 
"regulation of activities," as required for the next higher 
rating under the applicable diagnostic code, i.e., 38 C.F.R. 
§ 4.120, Diagnostic Code 7913 (2007).  Furthermore, the 
submitted evidence shows that the veteran was treated for his 
(first) head injury about three days after the October 2005 
VA diabetes examination report.  Finally, the submitted 
evidence includes VA progress notes, dated in December 2005, 
which indicate that the veteran had a second fall, and note a 
"syncopal episode."  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Given the veteran's assertions, the evidence of a head injury 
and at least one syncopal episode, and the fact that it is 
unclear whether the veteran requires a regulation of 
activities, the veteran should be afforded another 
examination.  See also 38 C.F.R. § 4.120, DC 7913, Note (2) 
(indicating that compensable complications of diabetes are to 
be evaluated separately, unless they are part of the criteria 
used to support a 100 percent evaluation).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his diabetes mellitus.  The 
claims files must be made available to 
the examiner for a review of the 
veteran's pertinent medical history.  All 
necessary diagnostic testing and 
evaluation should be performed.  

All clinical manifestations of the 
diabetes mellitus, including symptoms and 
resulting complications, should be 
indicated.  The examiner should 
specifically comment on whether the 
veteran requires insulin, oral 
medication, restricted diet, regulation 
of activity, or hospitalization for 
hypoglycemic reactions or ketoacidosis.  
The examiner should also comment on 
whether maintenance of the veteran's 
diabetes mellitus requires regular visits 
to a diabetic care provider, and if so, 
the regularity with which those visits 
are necessary.  

2.  The RO should readjudicate the issues 
on appeal, with consideration of the 
evidence received after the most recent 
supplemental statement of the case 
(SSOC), dated in April 2006.  If either 
of the determinations remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


